United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
New Providence, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 06-2110
Issued: March 26, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On September 18, 2006 appellant, through counsel, filed a timely appeal of an April 6,
2006 merit decision of an Office of Workers’ Compensation Programs’ hearing representative
finding a 12 percent impairment of the left lower extremity for which he received a schedule
award. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits
of this schedule award case.
ISSUE
The issue is whether appellant has more than a 12 percent impairment to the left lower
extremity, for which he received a schedule award.
FACTUAL HISTORY
On December 28, 1998 appellant, then a 30-year-old mail carrier, filed a traumatic injury
claim. He alleged that he felt a sharp pain and swelling in his left knee on that date while
walking in the performance of duty. On February 10, 1999 Dr. Stuart J. Fischer, a Boardcertified orthopedic surgeon, performed an arthroscopic debridement on appellant’s left knee

which revealed a partial tear of the anterior cruciate ligament (ACL). He was released to
limited-duty work on February 22, 1999 and later to full-duty work on April 16, 1999. On
March 6, 1999 the Office accepted appellant’s claim for left knee sprain. The Office also
accepted his claim for a partial tear of the ACL.
By letter dated October 29, 2003, appellant’s attorney submitted an August 18, 2003
medical report from Dr. David Weiss, an osteopath, in support of his claim for a schedule award.
Dr. Weiss provided a history of appellant’s December 28, 1998 employment injury, medical
treatment and family, social and employment background. He noted appellant’s complaints of
intermittent left knee pain, stiffness and instability. On physical examination, Dr. Weiss reported
well-healed portal arthroscopy scars and mild infrapatellar effusion. He also reported flexion
and extension range of motion of 0-140/140 degrees. Patellofemoral compression produced mild
crepitance but no pain at 30 degrees. Patellar apprehension and inhibition signs were negative.
There was tenderness along the medial joint line. Dr. Weiss found prominence of the tibial
tubercle which was tender on palpation from a fracture of the tibial plateau as a child. Valgus
and varus stress testing produced firm end points. The Lachman’s and draw signs were both
negative. Manual muscle strength testing of the quadriceps and gastrocnemius was graded as 5/5
each. Quadriceps circumferencial measurements at 10 centimeters above the patella were 54.5
centimeters on the right versus 53 centimeters on the left. The gastrocnemius circumferencial
measurements were 40.5 centimeters on the left versus 41.5 centimeters on the right. Dr. Weiss
reviewed appellant’s medical records. He diagnosed post-traumatic internal derangement to the
left knee with a partial thickness ACL tear, status post arthroscopic surgery to the left knee with
debridement of the ACL tear and a history of fracture to the tibial tubercle of the left knee in
1979. Dr. Weiss opined that the December 28, 1998 employment injury caused appellant’s
subjective and objective findings. Utilizing the American Medical Association, Guides to the
Evaluation of Permanent Impairment (5th ed. 2001) (A.M.A., Guides, 530, Table 17-6), he
determined that appellant had an 8 percent impairment for left thigh atrophy and an 8 percent
impairment for left calf atrophy, totaling a 15 percent impairment. Dr. Weiss further determined
that he had a three percent impairment for pain in the left knee (A.M.A., Guides, 574, Figure 181). He combined the impairment rating for atrophy with the impairment rating for pain to
determine that appellant had an 18 percent impairment of the left lower extremity. Dr. Weiss
concluded that appellant reached maximum medical improvement on August 18, 2003.
On December 3, 2003 an Office medical adviser reviewed Dr. Weiss’ August 18, 2003
report. He opined that appellant reached maximum medical improvement on August 18, 2003.
The Office medical adviser determined that appellant had a six percent impairment resulting
from 1.5 centimeters of left thigh atrophy and a 3 percent impairment resulting from 1 centimeter
of left calf atrophy (A.M.A., Guides 530, Table 17-6). He added the impairments due to atrophy
to find a total impairment of nine percent. The medical adviser then added a 3 percent
impairment of the left knee due to pain (A.M.A., Guides, 574, Figure 18-1) to the 9 percent
impairment due to atrophy and found a total left lower extremity impairment of 12 percent. He
stated that Dr. Weiss did not prorate the atrophy according to Table 17-6 on page 530 of the
A.M.A., Guides. The Office medical adviser stated that the table had a range and Dr. Weiss
picked the upper limits of the range for his thigh and calf impairments.
By decision dated December 16, 2003, the Office granted appellant a schedule award for
a 12 percent impairment of the left lower extremity based on the Office medical adviser’s

2

December 3, 2003 opinion. In a December 19, 2003 letter, appellant, through counsel, requested
an oral hearing before an Office hearing representative.
By decision dated December 17, 2004, an Office hearing representative affirmed the
December 16, 2003 decision. He found that the Office medical adviser properly utilized the
A.M.A., Guides in determining that appellant had a 12 percent impairment of the left lower
extremity. On May 19, 2005 appellant, through counsel, appealed to the Board.
By order dated December 5, 2005,1 the Board remanded the case to the Office for
reconstruction and proper assemblage of the case record.
On April 6, 2006 the hearing representative reissued his decision finding that appellant
had a 12 percent impairment of the left lower extremity based on the Office medical adviser’s
December 3, 2003 opinion.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act2 and its
implementing regulation3 set forth the number of weeks of compensation to be paid for
permanent loss, or loss of use of the members of the body listed in the schedule. Where the loss
of use is less than 100 percent, the amount of compensation is paid in proportion to the
percentage of loss of use.4 However, neither the Act nor the regulations specify the manner in
which the percentage of impairment shall be determined. For consistent results and to ensure
equal justice for all claimants, the Office adopted the A.M.A., Guides as a standard for
determining the percentage of impairment and the Board has concurred in such adoption.5
ANALYSIS
The Office accepted that appellant sustained a left knee sprain and a partial tear of the
ACL of the left knee due to the December 28, 1998 employment injury. Appellant filed a claim
for a schedule award on May 22, 2003 and submitted an impairment evaluation dated August 18,
2003 from Dr. Weiss in support of his request. Dr. Weiss found full range of motion from 0-140
degrees of the left knee. He reported patellofemoral compression which produced mild
crepitance but no pain at 30 degrees. Dr. Weiss further reported tenderness along the medial
joint line and tenderness on palpation of the tibial tubercle from a childhood fracture of the tibial
plateau. He measured appellant’s quadriceps circumference as 54.5 centimeters on the right and
53 centimeters on the left and his gastrocnemius circumference as 40.5 centimeters on the left
and 41.5 centimeters on the right. Utilizing the A.M.A., Guides 530, Table 17-6, Dr. Weiss
1

Docket No. 05-1285 (issued December 5, 2005).

2

5 U.S.C. §§ 8101-8193; see 5 U.S.C. § 8107(c).

3

20 C.F.R. § 10.404.

4

5 U.S.C. § 8107(c)(19).

5

20 C.F.R. § 10.404.

3

determined that appellant had an eight percent impairment due to left thigh atrophy and an eight
percent impairment due to left calf atrophy. He combined these ratings to determine that
appellant had a 15 percent impairment. Dr. Weiss further determined that appellant had a three
percent impairment due to pain in the left knee (A.M.A., Guides 574, Figure 18-1). He
combined the impairment rating for atrophy of the thigh and calf with the impairment rating for
pain, for a total left lower extremity impairment of 18 percent. Dr. Weiss opined that the date of
maximum medical improvement was August 18, 2003.
An Office medical adviser applied the tables and pages of the A.M.A., Guides to
Dr. Weiss’ findings. The medical adviser found a six percent impairment due to 1.5 centimeters
of left thigh atrophy and a 3 percent impairment due to 1 centimeter of left calf atrophy.
According to Table 17-6 on page 530 of the A.M.A., Guides, a 1 to 1.9 centimeter difference in
calf and thigh circumference represents a mild impairment within the range of a 3 to 8 percent
impairment of the lower extremity. As appellant had 1.5 centimeters of atrophy of the thigh, the
Office medical adviser properly assigned him an impairment rating that was in the middle of the
range from 1 to 1.9 or 6 percent. Further, as he had one centimeter of atrophy of the calf, the
Office medical adviser properly assigned him the low end of the impairment range or three
percent.6 The Office medical adviser added the six percent and three percent impairments due to
thigh and calf atrophy to find a nine percent impairment. He disagreed with Dr. Weiss’ thigh
and calf atrophy impairment ratings, stating that he did not prorate the atrophy according to
Table 17-6 on page 530 of the A.M.A., Guides, rather, he picked the upper limits of the range.
The Office medical adviser, however, concurred with Dr. Weiss’ finding that appellant had a 3
percent impairment of the left knee due to pain (A.M.A., Guides 574, Figure 18-1), to find a total
left lower extremity impairment of 12 percent. He indicated that the date of maximum medical
improvement was August 18, 2003.
The Board notes that both Dr. Weiss and the Office medical adviser failed to explain the
three percent impairment rating for pain under Chapter 18. Section 18.3b, page 571 of the
A.M.A., Guides, specifically states that examiners should not use Chapter 18 to rate pain-related
impairments for any condition that can be adequately rated on the basis of the body and organ
rating systems found in the other chapters.7 Moreover, neither physician addressed the crossusage chart at Table 17-2, which notes that atrophy and pain impairments may not be combined.8
The Office medical adviser properly applied the A.M.A., Guides and provided rationale
in rating a nine percent impairment of the left lower extremity under Chapter 17 for atrophy.
The Board finds that the Office medical adviser’s opinion represents the weight of the medical
evidence of record and, excluding the three percent impairment for pain, establishes that
appellant has no more than a nine percent impairment of the left lower extremity.

6

See, e.g., Lorraine McGowan, Docket No. 05-1308 (issued January 10, 2006).

7

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 4
(June 2003); Philip A. Norulak, 55 ECAB 690 (2004).
8

See A.M.A., Guides 526, Table 17-2; see also Lorraine McGowan, supra note 6.

4

On appeal, appellant’s attorney argues that a conflict in medical opinion exists between
Dr. Weiss and the Office medical adviser with regard to the extent and degree of impairment to
the left lower extremity. As discussed above, however, the Office medical adviser properly
determined that 1.5 centimeters of the thigh and 1.0 centimeter of the calf atrophy equaled a 6
percent and 3 percent impairment, respectively, rather than the 8 percent respective impairment
found by Dr. Weiss.9
CONCLUSION
The Board finds that appellant has no more than a nine percent impairment of the left
lower extremity.
ORDER
IT IS HEREBY ORDERED THAT the April 6, 2006 decision of the Office of
Workers’ Compensation Programs dated May 22, 2006 is affirmed, as modified.
Issued: March 26, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

9

A.M.A., Guides 530, Table 17-6.

5

